PER CURIAM.
Upon consideration of appellants’ “Motion for Extension of Time for Filing Appellants Appeal Brief Together with the Appendix with the Supreme Court of the State of Florida”, the Court has examined the record herein including the notice of appeal and assignments of error. From such examination it appears this appeal is from a decision of the District Court of Appeal, First District, filed December 10th, on which no rehearing was requested, reading as follows: “The briefs and record on appeal having been read and given full consideration and appellants having failed to demonstrate reversible error, the decree of the lower court hereby appealed is affirmed.”
The appeal herein was taken more than sixty days after the rendition of the decision appealed from. The decision of the District Court did not initially pass upon the validity of a state statute or a federal statute or treaty nor did it initially construe a controlling provision of the Florida Constitution; whereupon, it is
Ordered that this Court has no jurisdiction in this cause and that said appeal be, and the same is hereby, dismissed, all costs to be taxed against the appellants.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and CALDWELL, JJ., concur.